By the Court,

Ingraham, P. J.
The statute nnder which this work was done, (Chap. 853 of Laws of 1868,) authorized the mayor, comptroller and street commissioner to employ suitable persons not only to remove snow and ice from Broadway, but also to perform such additional worlc as they should consider necessary, beyond that required by existing contracts, &c. This gave an almost unlimited discretion as to what work was necessary to be done by the persons so to be employed, so *626as to keep the streets and avenues constantly swept. If, in order to do so, it was necessary to clean the streets or remove anything therefrom, it was within the authority conferred upon them so to do.
[First Department, General Term, at Few York,
November 3, 1873.
It is urged that this act, being an act to make provision for the government of the city of New York, could not contain the section above referred to. While the purpose of the act was mainly to provide means to carry on the government, it was not foreign to that purpose to provide for the expenditure of part of that money, so to be raised, in cleaning the streets and making them in a condition fit for public use.
I know no purpose more properly connected with the good government of a city than what is necessary to be done in cleaning and keeping in order the streets .of a city. The case of Huber v. The People, (44 How. Pr. 375,) in nowise interferes with these views.
Nor is there any difficulty as to the mode in which the work was contracted for and ordered to be done. The contract was signed by all the officers authorized to make it, and was afterwards continued by the same officers. The subsequent certificate, signed by a majority of them, approving the account, was a ratification and acceptance of the work done under the contract.
The value of the work done was, by the contract, a just and fair compensation, to be fixed by the parties of the first part, or any two of them. This was done in the certificate to the account, and entitled the plaintiff to payment therefor.
We have looked into the other objections, and think there is nothing to warrant a reversal of the judgment.
Judgment affirmed.
Ingraham, and Brady, Justices.]